EXHIBIT CERTIFICATION OF THE CHIEF ACCOUNTING AND ADMINISTRATIVE OFFICER* PURSUANT TO 18. U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF In connection with the Annual Report on Form 10-K of the Federal Home Loan Bank of Seattle (“the Seattle Bank”) for the year ended December 31, 2009 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Christina J. Gehrke, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Seattle Bank. Date: March 19, 2010 Federal Home Loan Bank of Seattle By: /s/Christina J. Gehrke Christina J. Gehrke Senior Vice President, Chief Accounting and Administrative Officer* * The Chief Accounting and Administrative Officer for purposes of the Seattle Bank’s disclosure controls and procedures and internal control over financial reporting performs similar functions as a principal financial officer.
